Circuit Court for W icomico County   IN THE COURT OF APPEALS OF MARYLAND
Case No. 22-K-12-000042


                                                        No. 6


                                               September Term, 2014



                                               STATE OF MARYLAND


                                                        v.


                                                LANGLEY EUGENE WILLIS




                                        Barbera, C.J.
                                        Harrell
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts,

                                                                JJ.




                                               PER CURIAM ORDER




                                        Filed: May 15, 2014
STATE OF MARYLAND                                 *   IN THE

                                                  *   COURT OF APPEALS

               v.                                 *   OF MARYLAND

                                                  *   No. 6

LANGLEY EUGENE WILLIS                             *   September Term, 2014



                           PER CURIAM ORDER


       The Court having considered and granted the petition for writ of certiorari in the above

entitled case, it is this 15th day of May, 2014

       ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special

Appeals be, and it is hereby, vacated and the case is remanded to that Court for further consideration

in light of Nalls v. State, ____ Md. ____, ____ A.3d ____ (No. 54, September Term, 2013 filed

April 23, 2014); Melvin v. State, ____ Md. ____, ____ A.3d ____ (No. 95, September Term, 2013

filed April 23, 2014); Szwed v. State, ____ Md. ____, ____ A.3d ____ (No. 61, September Term,

2013 filed April 23, 2014); and Morgan v. State, ____ Md. ____, ____ A.3d ____ (No. 71,

September Term, 2013 filed April 23, 2014). Costs in this Court to be paid by the Respondent, and

costs in the Court of Special Appeals to abide the result.




                                                        /s/ Mary Ellen Barbera
                                                                 Chief Judge